DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ballarini on 2/16/2021.

The application has been amended as follows: 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 24 (currently amended)
The analysis method as claimed in claim [[2]]19, wherein the sampling instrument (4) is positioned by the slot (3) from an insertion opening (7) past the center of rotation (10) or past a center of rotation (10) and up to a slot end (8) on an opposite side of the center of rotation (10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3-7, and 18-25 are allowed.

				Reasons for Allowance
The prior art does not teach or suggest An analysis method for a sample, comprising: picking up the sample with a sampling instrument (4) and carrying out at least one processing step on the sample on a discoid sample holder (1), including inserting the sampling instrument (4) containing the picked-up sample into a slot (3) of the sample holder (1) wherein the slot (3) is oriented at an angle of less than 45o to a disk plane predefined by the discoid sample holder (1) and detaching the sample from the sampling instrument (4) in the slot (3) for the at least one processing step, wherein the sample is detached from the sampling instrument (4) in the slot (3) by centrifugal force created due to a rotation of the sample holder (1), wherein the sampling instrument (4) is rotated together with the sample holder (1) and the sampling instrument (4) is positioned by the slot (3) at an angle to a radial direction with respect to a center of rotation (10) of the discoid sample holder (1), such that the sample 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 21267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798